
	
		I
		112th CONGRESS
		2d Session
		H. R. 6549
		IN THE HOUSE OF REPRESENTATIVES
		
			September 21, 2012
			Mr. Stark (for
			 himself, Mr. Peters, and
			 Mr. Lewis of Georgia) introduced the
			 following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to extend the
		  enhanced charitable deduction for corporate contributions of computer inventory
		  for educational purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Computers in Our Communities
			 Act.
		2.Extension of enhanced
			 charitable deduction for corporate contributions of computer inventory for
			 educational purposes
			(a)In
			 generalSubparagraph (G) of
			 section 170(e)(6) of the Internal Revenue Code of 1986 is amended by striking
			 December 31, 2011 and inserting December 31,
			 2013.
			(b)Effective
			 dateThe amendment made by this section shall apply to
			 contributions made in taxable years beginning after December 31, 2011.
			
